EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Mr. Douglas Hamilton on 07/27/2022.

Please replace the previous versions of the claims with the following version:

1. (Currently Amended) A computer-implemented method of dynamically provisioning a distributed multi-tenant event data store, the method comprising: 
maintaining, by a managed security service provider (MSSP), on behalf of each tenant of a plurality of tenants of the MSSP a distributed event data store, wherein for a given tenant of the plurality of tenants, the distributed event data store includes a plurality of partitions operable to store event data for a plurality of computer systems of a private network of the given tenant over a predetermined window of time, wherein each partition of the plurality of partitions includes a number of resource provision units (RPUs), each providing a predefined amount of storage and a predefined processing throughput; 
for the given tenant of the plurality of tenants, periodically determining a provisioning status for a current partition of the plurality of partitions of the distributed event data store of the given tenant; and 
when the determining indicates an under-provisioning condition exists, dynamically increasing the number of RPUs to be used for a new partition to be added to the plurality of partitions for the given tenant by an adjustment ratio calculated based on the predetermined window of time and an actual amount of time it took for the current partition to be filled with the event data of the given tenant, wherein the adjustment ratio is the predetermined window of time divided by the actual amount of time it took for the current partition to be filled.  

2. (Previously Presented) The method of claim 1, wherein said periodically determining the provisioning status for the current partition of the plurality of partitions of the distributed event data store of the given tenant comprises: 
periodically determining existence of the under-provisioning condition at a first frequency; and 
periodically determining existence of an over-provisioning condition at a second frequency.  


3-5. (Canceled)  
  
6. (Previously Presented) The method of claim 1, wherein the under-provisioning condition exists when the current partition is full.  

7. (Canceled)  

8. (Previously Presented) The method of claim 1, wherein the number of RPUs to be used for the new partition is a maximum of (i) an ideal RPU count times the adjustment ratio and (ii) 1.  

9. (Original) The method of claim 8, wherein the ideal RPU count comprises a size of the current partition divided by the predefined amount of storage provided by each RPU of the plurality of RPUs of the current partition.  

10. (Previously Presented) A non-transitory computer-readable storage medium embodying a set of instructions, which when executed by a processing resource, causes the processing resource to: 
maintain on behalf of each tenant of a plurality of tenants of a managed security service provider (MSSP), a distributed event data store, wherein for a given tenant of the plurality of tenants, the distributed event data store includes a plurality of partitions operable to store event data for a plurality of computer systems of a private network of the given tenant over a predetermined window of time, wherein each partition of the plurality of partitions includes a number of resource provision units (RPUs), each providing a predefined amount of storage and a predefined processing throughput; 
for the given tenant of the plurality of tenants, periodically determine a provisioning status for a current partition of the plurality of partitions of the distributed event data store of the given tenant; 
when the provisioning status indicates an under-provisioning condition exists, dynamically increase the number of RPUs to be used for a new partition to be added to the plurality of partitions for the given tenant by an adjustment ratio calculated based on -3-the predetermined window of time and an actual amount of time it took for the current partition to be filled with the event data of the given tenant, wherein the adjustment ratio is the predetermined window of time divided by the actual amount of time it took for the current partition to be filled.  

11-13. (Canceled)  
  
14. (Previously Presented) The non-transitory computer-readable storage medium of claim 10, wherein the under-provisioning condition exists when the current partition is full.  

15. (Canceled)  

16. (Previously Presented) The non-transitory computer-readable storage medium of claim 10, wherein the number of RPUs to be used for the new partition is a maximum of (i) an ideal RPU count times the adjustment ratio and (ii) 1.  

17. (Original) The non-transitory computer-readable storage medium of claim 16, wherein the ideal RPU count comprises a size of the current partition divided by the predefined amount of storage provided by each RPU of the plurality of RPUs of the current partition.  

18. (Currently Amended) A system comprising: 
a processing resource; and 
a non-transitory computer-readable medium, coupled to the processing resource, having stored therein instructions that when executed by the processing resource cause the processing resource to: 
maintain on behalf of each tenant of a plurality of tenants of a managed security 
service provider (MSSP), a distributed event data store, wherein for a given tenant of the plurality of tenants, the distributed event data store includes a plurality of partitions operable to store event data for a plurality of computer systems of a private -4-network of the given tenant over a predetermined window of time, wherein each partition of the plurality of partitions includes a number of resource provision units (RPUs), each providing a predefined amount of storage and a predefined processing throughput; 
for the given tenant of the plurality of tenants, periodically determine a 
provisioning status for a current partition in a current predetermined window of time of the plurality of partitions of the distributed event data store of the given tenant; 
when the provisioning status indicates an under-provisioning condition exists, 
dynamically increase the number of RPUs to be used for a new partition to be added to the plurality of partitions for the given tenant by a first adjustment ratio calculated based on the predetermined window of time and an actual amount of time it took for the current partition to be filled with the event data of the given tenant, wherein the first adjustment ratio is the predetermined window of time divided by the actual amount of time it took for the current partition to be filled; and 
when the provisioning status indicates an over-provisioning condition exists, 
dynamically decrease the number of RPUs to be used for subsequent partitions later in subsequent predetermined windows of time to the plurality of partitions for the given tenant by a second adjustment ratio calculated based on the predetermined window of time and an amount of time estimated to fill the current partition with the event data of the given tenant.  

19. (Currently Amended) The system of claim 18, wherein: 
the over-provisioning condition exists when: 


an age of the current partition is greater than the predetermined window of 
time; 
the number of RPUs of the current partition is greater than 1; 
the second adjustment ratio is the predetermined window of time divided by the 
amount of time estimated to fill the current partition; and 
the number of RPUs to be used for the subsequent partitions is a maximum of 
(i) the number of RPUs of the current partition times the second adjustment ratio and (ii) 1.  

20. (Previously Presented) The system of claim 18, wherein 
the under-provisioning condition exists when the current partition is full; and 
wherein the number of RPUs to be used for the new partition is a maximum of (i) an ideal RPU count times the first adjustment ratio and (ii) 1.  

21. (Previously Presented) The system of claim 18, wherein the second adjustment ratio is the predetermined window of time divided by the amount of time estimated to fill the current partition.  

22. (Currently Amended) A computer-implemented method of dynamically provisioning a distributed multi-tenant event data store, the method comprising: 
maintaining, by a managed security service provider (MSSP), on behalf of each tenant of a plurality of tenants of the MSSP a distributed event data store, wherein for a given tenant of the plurality of tenants, the distributed event data store includes a plurality of partitions operable to store event data for a plurality of computer systems of a private network of the given tenant over a predetermined window of time, wherein each partition of the plurality of partitions includes a number of resource provision units (RPUs), each providing a predefined amount of storage and a predefined processing throughput; 
for the given tenant of the plurality of tenants, periodically determining a provisioning status for a current partition in a current predetermined window of time of the plurality of partitions of the distributed event data store of the given tenant; and 
when the determining indicates an over-provisioning condition exists, dynamically decreasing the number of RPUs to be used for a partition to be later in a subsequent predetermined window of time to the plurality of partitions for the given tenant by an adjustment ratio calculated based on the predetermined window of time and an amount of time estimated to fill the current partition with the event data of the given tenant, wherein the adjustment ratio is the predetermined window of time divided by the amount of time estimated to fill the current partition.  

23. (Previously Presented) The method of claim 22, wherein the over-provisioning condition exists when: 
an age of the current partition is greater than the predetermined window of time; and 
the number of RPUs of the current partition is greater than 1.  

24. (Currently Amended) The method of claim 22, wherein the number of RPUs to be used for the partition to be later in the subsequent predetermined window of time to the plurality of partitions for the given tenant is a maximum of (i) the number of RPUs of the current partition times the adjustment ratio and (ii) 1.  

25. (Currently Amended) A non-transitory computer-readable storage medium embodying a set of instructions, which when executed by a processing resource, causes the processing resource to: 
maintain on behalf of each tenant of a plurality of tenants of a managed security service provider (MSSP), a distributed event data store, wherein for a given tenant of the plurality of tenants, the distributed event data store includes a plurality of partitions operable to store event data for a plurality of computer systems of a private network of the given tenant over a predetermined window of time, wherein each partition of the plurality of partitions includes a number of resource provision units (RPUs), each providing a predefined amount of storage and a predefined processing throughput; 
for the given tenant of the plurality of tenants, periodically determine a provisioning status for a current partition in a current predetermined window of time of the plurality of partitions of the distributed event data store of the given tenant; and 
when the determining indicates an over-provisioning condition exists, dynamically decreasing the number of RPUs to be used for a partition to be later in a subsequent predetermined window of time to the plurality of partitions for the given tenant by an adjustment ratio calculated based on the predetermined window of time and an amount of time estimated to fill the current -7-partition with the event data of the given tenant, wherein the adjustment ratio is the predetermined window of time divided by the amount of time estimated to fill the current partition.  

26. (Previously Presented) The non-transitory computer-readable storage medium of claim 25, wherein the over-provisioning condition exists when: 
an age of the current partition is greater than the predetermined window of time; and 
the number of RPUs of the current partition is greater than 1.  

27. (Currently Amended) The non-transitory computer-readable storage medium of claim 25, wherein the number of RPUs to be used for the partition to be later in the subsequent predetermined window of time to the plurality of partitions for the given tenant is a maximum of (i) the number of RPUs of the current partition times the adjustment ratio and (ii) 1.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Luo discloses dynamically allocating minimum resource schedulable units for a plurality of tenants.
Roundy teaches a managed security service provider. 
Venkatesan discloses a snapshot reservation ratio that adjusts the size of a unit of storage.  
However, none of the prior art alone or in combination anticipates or renders obvious “wherein the adjustment ratio is the predetermined window of time divided by the actual amount of time it took for the current partition to be filled” and “wherein the adjustment ratio is the predetermined window of time divided by the amount of time estimated to fill the current partition”. Therefore, independent claims 1, 10, 18, 22, and 25 and their dependent claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached at (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.L./

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        Examiner, Art Unit 2195